292 S.W.3d 581 (2009)
Jason HICKS, Appellant,
v.
MISSOURI HIGHWAY AND TRANSPORTATION COMMISSION, Respondent.
No. ED 92376.
Missouri Court of Appeals, Eastern District, Division One.
September 15, 2009.
*582 W. Morris Taylor and Scott A. Bailey, for appellant.
R.B. Regan and Alicia C. O'Connell, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A BAKER, J.

ORDER
PER CURIAM.
Jason Hicks, the appellant, appeals from the decision of the Missouri Highways and Transportation Commission (the Commission) affirming his discharge from employment at the Missouri Department of Transportation (MoDOT). The appellant raises one point on appeal, arguing that the Commission's decision was against the weight of the evidence, arbitrary, capricious or unreasonable, and that the proceedings were conducted in an irregular and prejudicial manner.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).